      Case 1:11-cr-00299-NRB Document 73 Filed 08/19/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
UNITED STATES OF AMERICA,
                                                  MEMORANDUM AND ORDER
          - against -
                                                   00 Cr. 1137 (NRB)
VIRGILIO MANUEL ROMERO,
                                                   11 Cr. 299-2 (NRB)
               Defendant.
-------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Defendant Virgilio Manuel Romero pled guilty to the charge of

participating in a conspiracy to distribute cocaine to resolve 00

Cr. 1137 and also pled guilty to the charge of participating in a

conspiracy to distribute ecstasy to resolve 11 Cr. 299-2.         On June

27, 2013, a consolidated sentence of 161 months’ imprisonment was

imposed for both cases.       On August 3, 2017, the Court granted the

defendant’s   motion    for    sentence   reduction   pursuant    to   the

Amendment 782 to the Sentencing Guidelines and thereby reduced the

defendant’s sentence to 151 months’ imprisonment.          On August 12,

2020, the Court received defendant’s motion for compassionate

release from CI Moshannon Valley.          For the following reasons,

defendant’s motion is denied.

     Title 18, Section 3582(c)(1)(A)(i) of the United States Code

permits a court to “reduce a term of imprisonment” if, after

considering the factors set forth in 18 U.S.C. § 3553(a), “it finds

that . . . extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with
          Case 1:11-cr-00299-NRB Document 73 Filed 08/19/20 Page 2 of 3



applicable policy statements issued by the Sentencing Commission.”

18   U.S.C.    § 3582(c)(1)(A).1       However,      a   court   may    reduce     a

defendant’s sentence under Section 3582(c)(1)(A)(i) only “upon

motion of the Director of the Bureau of Prisons” or “upon motion

of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the

defendant’s       facility,    whichever       is   earlier.”          18   U.S.C.

§ 3582(c)(1)(A).       Defendant submitted a copy of the letter by the

facility administrator of CI Moshannon Valley, denying his request

for compassionate release.         As this motion is brought pro se, it

should “be construed liberally to raise the strongest arguments

[it] suggest[s].”       Triestman v. Fed. Bureau of Prisons, 470 F.3d

471, 479 (2d Cir. 2006). However, defendant still bears the burden

of demonstrating that his release is justified under Section

3582(c)(1)(A).       See United States v. Butler, 970 F.2d 1017, 1026

(2d Cir. 1992).        Because he has failed to do so, his motion is

denied.

      Defendant      cites    deteriorating     health    conditions        of   his

parents in the Dominican Republic and his desire to stay with them

as the bases for his release.         Although we are sympathetic to the


      1     Although defendant generally cites 18 U.S.C. § 3582(c)(1)(A) as the
basis of his motion, we limit our inquiry to § 3582(c)(1)(A)(i) because the
other subsection of § 3582(c)(1)(A) is inapposite.

                                           2
          Case 1:11-cr-00299-NRB Document 73 Filed 08/19/20 Page 3 of 3



defendant’s      position,     neither   Section    3582   nor   any   of     the

Sentencing      Commission’s    policy    statements    recognizes     such    a

situation as a basis for sentence reduction.           Therefore, defendant

has failed to establish any extraordinary and compelling reason to

release him, and his motion is denied.2         3


      SO ORDERED.



Dated:        New York, New York
              August 19, 2020


                                           ____________________________
                                           NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




      2     Defendant’s reference to his ineligibility for the Residential Drug
Abuse Prevention Program and its one-year sentence reduction incentive due to
his immigration status does not warrant a different outcome because “courts
have repeatedly upheld the constitutionality of this policy.” Acosta v. United
States, No. 12 Cr. 224 (PGG), 2020 WL 2115067, *5 (S.D.N.Y. May 2, 2020).
      3     Even if defendant had met the burden of establishing that his
personal circumstances constituted an extraordinary and compelling basis for
his release, the application of the factors set forth in 18 U.S.C. § 3553(a)
still counsel against release.

                                          3
